Title: To Thomas Jefferson from Levi Lincoln, 9 March 1805
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Worcester March the 9th 1805
                  
                  In my endeavours to forget my friends at Washington, & to transfer and fix my attention to objects within the reach of my influence and agency nearer home, I fear you will think I have succeeded too well. This is the first letter I have directed to the seat of Govt since I left it. A few days after my arrival at Worcester, where I met my family and friends, generally, in health & spirits, Genl. Hull informed me by letter, in answer to one I had written him on the subject of his appointment, that he had written to Genl. Varnum that the office would be agreeable to him & of which he would advise you. I yesterday Recd. a letter from Hull in which he seems to express some solicitude, that the appointment had not taken place—
                  The snow, in which we have been literally buried alive the winter past, is fast dissolving. The weather is now warm & pleasant, and the farmers having crawled out, like the swallows, from their dreary shelters, have reassumed a standing on the suffice of the earth, which is still sealed from improvement. I had been longing for one of the old fashion massachusetts winters; am now satisfied. The contrast between here & the federal city is great indeed. Experiencing another season like the past will raise my prejudices, and unless remunerated by a consequent abundant produce, make me a believer in a more temperate climate.  I already begin to think with you, Sir, that a degree of cold, which imprisons & benumbs into dormancy, or pinches into agony, is not indispensably necessary to man’s happiness and comfort, either in this world, or the next. From the severity of the season our journey home was long and tedious. At New York I repeatedly saw T Paine. He to me, still appears to be the man of surprising intellect. Since lengthy peices, which he, with the readiness and correctness of a school boy, repeated from his published & unpublished writings, would be universally admired, as unrivalled originals, were they not his. Will the mind of man, will civil society, never be exalted to discriminations of truth and justice? will the disquisitions of genius and bold independent reflections, never be tolerated or countenanced; never be reckoned among the sources of a free Govt.? Paine told me he was preparing for the press an edition of his works in five Vol Oto. half of which, to comprise matter never before published, with a statement of the occasions & circumstances, under which they were written. He appeared delighted with the auspicious aspect of our public concerns, and the more, from believing he had had an agency in its production. I discouraged him from a journey he was then contemplating to Washington, so far as could be effected, by a strong statement of the difficulties we had encountered. The chilling scenes, of being dragged across the Susquehanna on a long ladder to mount on above the water which spilled over the ice, and to prevent a descent under it; and of being upset in a brook at midnight, seemed to cool the Phylosopher’s ardor for his proposed Journey—As the Federal papers have announced no new danger to their religious & powerful patrons, by an individual whom they represent as mad, besoted, in his dotage, and dispicable, It is presumed the journey has not been made. At N York I met with some of the 3d party Gent. as called. They profess the fullest respect and friendship for the principles and character of the national administration; but great distrust of some of its reputed friends. They effect to think the public opinion will change in reference to some of the new york popular leaders. It is certain that the efforts of this party will not be wanting to produce such a change.
                  With us, in Mass; such a party is known only in name. we have no middle feelings, or pursuits; parties remain marked, as wholly federal, or wholly republican, on the old principles of distinction. All agree that there are no half way temporising measures. The leaders of the opposition will submit to no terms but of their own choice, & quietly to no Govt. which they do not administer themselves. They betray no symptoms of despair, unless encreased bitterness and exertion are exhibitions of these symptoms. they effect to believe that a new state of things will take place from the bickerings & divisions of Republicans among themselves, or from a propensity to change which they say is the characteristic of individuals & parties, in free Govts. They are making every possible exertion to preserve the federal character of Mass. in our next elections, as a circumstance necessary to keep alive the drooping hopes of their deluded followers. The struggle will be the warmest & the most severe, we have ever experienced. The malignity & violence of the opposition are invincible. Neither things high or low, good or great, present or to come, standing in their way, will be respected. They are making some base, outrageous, and, it is presumed, false charges against Judge Sullivan. Those like similar falshoods recoiling on their authors, will eventual add to the weight of that folly & wickedness which is crushing them. I am not confident as to the event of the conflict, except as to the representatives, which I think must be republican. Many of our friends are sanguine that our triumps will be complete. Republicans are certainly acting with greater concert, spirit, & advantage than ever—Yet there are some, unmade, half-made, double-made, verbal professional republicans, who give us trouble, and on whom no dependence can, or ought to be placed—Report says J Chase is acquitted with great honor, and federal mathematicians are exultingly calculating the expence of the trial. Whatever may have been the event, & whatever has been the expence, It is beleived the trial will be of essential service to our country. Whatever may have been the opinions, convictions, or temples, of the individuals who composed the court, faith & principles have an independent existence, & being investigated, are the proper subjects of future discussion—They will not change, halt, or accommodate, like the limping sentiments of frail man. On the 4th. of March, my feelings in spite of myself, carried me to Washington, and reassociated me on the joyous occasion, with the political objects of my esteem, confidence, and affection; But not hearing your communications, am waiting with impatience, great impatience, to see it. 
                  I have the honor to be, Sir, with perfect esteem & friendship most respectfully your obed Sevt
                  
                     Levi Lincoln 
                     
                  
               